DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 7, 10, 12, 14-20 and 22-24 were rejected in Office Action from 02/10/2022.
Applicant filed a response, amended claim 1, cancelled claim 10 and 18, and added claim 25.
Claims 1, 3-4, 7-9, 11-17 and 19-25 are currently pending in the application, of claims 3, 8-9, 11, 13, and 21 are withdrawn from consideration. Claims 2 and 5-6 were previously cancelled. 
Claims 1, 4, 7, 12, 14-17, 19-20 and 22-25 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Patent Application Publication 2007/0178380) and further, in view of Duong et al. (U.S. Patent Application Publication 2015/0303481) and Wang et al. (NPL, 20131) and in the alternative, in view of Spahr et al. (U.S. Patent Application Publication 2015/0079477). 
Regarding claim 1, 4, 7 and 25, Iwanaga teaches an energy storage device (i.e., nonaqueous electrolyte secondary battery) (abstract), comprising:
a cathode (i.e., positive electrode) comprising a cathode active material (i.e., positive electrode active material) (abstract) (paragraph [0004], [0036]);
an anode (i.e., negative electrode) comprising an anode active material (i.e., negative electrode active material) (abstract) (paragraph [0003], [0037]);
a separator between the cathode and the anode (abstract); and
an electrolyte comprising a lithium salt (i.e., LiPF6) (paragraph [0025]) and a non-aqueous electrolyte solvent formulation comprising ethylene carbonate (EC) and ethyl methyl carbonate (EMC), wherein the volume ratio of EC to EMC is about 1:1.5 to about 1:4 (i.e., preferably between 40:60 to 20:80) (paragraph [0024]).
It is noted that Iwanaga differ in the exact same volume ratio as recited in the instant claims however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the volume ratios of Iwanaga overlap the instant volume ratios and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
	With respect to the limitation “wherein at least one of the cathode and the anode are free from solvent residue”, Iwanaga teaches the positive and negative electrodes are passed to a drying machine to remove the organic solvent needed during preparation of the positive electrode (paragraph [0036]-[0037]) therefore, suggesting that is free from solvent residue. 
Iwanaga does not teach the particulars of the anode or cathode made by a dry fabrication. However, Iwanaga teaches the positive electrode is dried and rolled by a roller-pressing machine into a positive electrode plate (paragraph [0036]) suggesting the process of fabricating the cathode is a dry process. Nonetheless, additional guidance is provided below.
Duong, also directed to an energy storage device (abstract), teaches an energy storage device having cathode and anode with active materials (paragraph [0014], [0026]) (claims 10-11, and 29-30).  Further, Duong teaches the electrodes can be formed using a wet (same as Iwanaga – paragraph [0037]) or dry process (paragraph [0007]-[0008]). Duong teaches a dry process for producing electrodes can reduce time-consuming and costly drying procedures (paragraph [0008], [0065]-[0066]). 
In light of the disclosure of Duong where it is known to produce electrodes in a wet or dry process, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Iwanaga to a dry process for producing the electrodes in order to reduce time-consuming and costly drying procedures. 
Iwanaga does not explicitly articulate the specifics of the anode active material  comprising surface modified artificial graphite and the particulars of the capacity retention. 
Wang, directed to modified artificial graphite (title), teaches artificial graphite is used as anode active material and is modified by coating an amorphous carbon layer (abstract) (page 221). Further, Wang teaches the modification of the artificial graphite can enhance the capability of the anode material and improve diffusion coefficient of lithium ion (page 221). 
In light of the disclosure of Wang of using artificial graphite as anode material, as disclose in Iwanaga, and modify the surface of the artificial graphite to enhance the capability of the anode and improve diffusion coefficient of lithium ion, it would therefore be obvious to one of ordinary skill in the art to use a surface modified artificial graphite in Iwanaga, an thereby arrived at the claimed invention. 
As to the capacity retention, Iwanaga teaches the SEI surface coating in the anode (i.e., negative electrode) contributes to provide high initial capacity, excels in charge-discharge cycling characteristics at high temperature, and moreover undergoes little if any swelling (paragraphs [0013]-[0015]). Wang teaches in order to achieve an increase in specific capacity and efficiency, the appropriate amount of coating should be utilized as excessive coating leads to decrease in specific capacity (page 221).
In light of the recognition of Iwanaga where coating of the negative electrode contributes to provide high initial capacity, excellent charge-discharge cycling characteristics and the disclosure of Wang using an appropriate amount of coating to achieve an increase in specific capacity and efficiency, it would therefore be obvious to one of ordinary skill in the art experimenting with different amounts of SEI coating in the surface modified artificial graphite in order to achieve optimum charge/discharge capacity and efficiency characteristics to include the ones claimed.  
Moreover, artificial graphite including surface modified artificial graphite appears to be well known for use as anode material and to increase capacity retention (supporting evidence can be found in paragraph [0130] of US 2017/0237069; paragraphs [0009]-[0013], [0084] of US 2015/0079477, paragraphs [0095], [0120]-[0124], table 1 of US 2007/0248884). 
In the alternative, Sphar, directed to surface modified artificial graphite (i.e., surface modified synthetic graphite) (abstract), teaches surface modified artificial graphite as anode active material exhibits favorable electrochemical properties (paragraphs [0009], [0013]) and carefully controlling surface modification can improve irreversible capacity, reversible discharge capacity or cycle life compared (which encompass capacity retention) to untreated materials (paragraph [0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anode active material of Iwanaga to include surface modified artificial graphite and further, to carefully controlling surface modification of the artificial graphite as suggested by Sphar, in order to achieve an increased and optimum irreversible capacity and reversible discharge capacity or cycle life. Or in other words, a skilled artisan would appreciate carefully controlling the surface modification of the artificial graphite in order to find an optimum range where increase capacity retention is at least 80% after 500 cycles. 
Regarding claim 12, Iwanaga teaches the cathode active material comprises layered lithium nickel manganese cobalt oxide (i.e., LiCoxMnyNi2O2; x+y+z=1) (paragraph [0026]).
Regarding claim 14, Iwanaga teaches the lithium salt is LiPF6 (paragraph [0025]).
Regarding claim 22, Iwanaga teaches the solvent consists essentially of EC and EMC (paragraphs [0023]-[0024]).
Regarding claims 23-24, Iwanaga teaches the energy storage device as described above in claim 1 and further teaches the cathode comprising a binder such as PVdF (paragraph [0037]). Iwanaga does not explicitly teach the specifics of the binder being a fibrillized binder such as PTFE. However, Duong teaches the cathode comprising PVdF (same as Iwanaga) and PTFE (paragraph [0009]) which increase durability and cycle life of the electrode (paragraphs [0064]-[0065]). Therefore, it would be obvious to a skilled artisan to modify the electrode of Iwanaga to include PTFE as taught by Duong in order to increase durability and cycle life of the electrode. 
Regarding claims 15-17 and 19-20, Iwanaga teaches the energy storage device as described above in claim 1. The specifics of the first charge capacity, efficiency, and capacity retention are not explicitly articulated in Iwanaga. Nonetheless, as modified by Wand, and in the alternative, by Sphar, such appears to be characteristics that can be controlled and achieved by the surface modification of artificial graphite. 

Response to Arguments
Applicant argue the claimed energy storage device provides advantageous and unexpected results. In particular, by the dry fabrication process, electrolyte formulation, surface modified artificial graphite, etc. where capacity retention is increased (see Applicant Arguments/Remarks from 06/08/2022, pages 6-8).
Examiner appreciates the remarks directed to the apparent unexpected results of the claimed energy storage device. However, as indicated above, the claimed dry fabrication process, electrolyte formulation and surface modification of the artificial graphite is taught or suggested by the prior art and moreover, the prior art suggests the increase in capacity retention in particular, by the surface modified artificial graphite (see page 5 above, line 1-20). 
Applicant argue that the references do not teach each and every limitation and that there is no teaching, suggestion, or motivation to combine the references (see Applicant Arguments/Remarks from 06/08/2022, pages 8-9).
Examiner respectfully disagree. In reference to the argument that Iwanaga does not teach the anode being free of solvent residue, as indicated above, Iwanaga teaches the positive and negative electrodes are passed to a drying machine to remove the organic solvent. Such clearly suggests that the anode or negative electrode is free of solvent residue. With regards to the combination of references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, although it appears that Iwanaga teaches a wet process for fabricating the electrode, Doung suggests that in producing electrodes, wet and dry processes are known and further recognize that a dry process can reduce time-consuming and costly procedures. At least, one of ordinary skill in the art would find motivation in Doung to try a dry process instead of a wet process as such appears to be cost effective by eliminating additional drying processes. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Want et al., Electrochemical performance of modified artificial graphite as anode material for lithium ion batteries, Ionics (2013), 19:221-226.